              Case 6:18-bk-06821-KSJ        Doc 383      Filed 07/28/20      Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In re:                              )                          Case No. 6:18-bk-6821-KSJ
                                    )
DON KARL JURAVIN,                   )                          Chapter 7
                                    )
      Debtor.                       )
___________________________________ )

                                     NOTICE OF HEARING

         PLEASE TAKE NOTICE that on Tuesday, August 4, 2020 at 1:00 PM, the undersigned

will bring on to be heard before the Honorable Karen S. Jennemann of the above-styled Court., at

the George C. Young Courthouse, 400 W. Washington Street, Courtroom 6A, 6th Floor, Orlando,

FL 32801 for the following matter: (All parties wishing to attend hearing should arrange a

telephonic appearance through Court Call (866-582-6878)).

                          Motion for Clarification and/or to Amend Order Granting
                           Chapter 7 Trustee's Motion to Approve Sale of Assets Subject to
                           Overbid and for Approval of Overbid Procedures

                                       (Doc. No 382)

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Hearing was

served via CM/ECF and, to the parties that are not notified electronically, via United States Mail,

first class postage prepaid, on all parties-in-interest on the attached Mailing Matrix, this28th day of

July, 2020.

                                               ___/s/ Aldo G. Bartolone, Jr._____
                                               ALDO G. BARTOLONE, JR.
                                               Florida Bar No. 173134
                                               BARTOLONE LAW, PLLC
                                               1030 N. Orange Avenue, Suite 300
                                               Orlando, Florida 32814
                                               Telephone: (407) 294-4440
Case 6:18-bk-06821-KSJ   Doc 383   Filed 07/28/20   Page 2 of 5




                          Facsimile: (407) 287-5544
                          E-mail: aldo@bartolonelaw.com
                          Attorneys for Debtor
                               Case 6:18-bk-06821-KSJ      Doc 383         Filed 07/28/20   Page 3 of 5
Label Matrix for local noticing              American Express National Bank                  Bella Collina Property Owner’s Associat
113A-6                                       c/o Becket and Lee LLP                          c/o Becker & Poliakoff
Case 6:18-bk-06821-KSJ                       PO Box 3001                                     100 Whetstone Place
Middle District of Florida                   Malvern, PA 19355-0701                          Suite 302
Orlando                                                                                      Saint Augustine, FL 32086-5775
Tue Jul 28 11:16:07 EDT 2020
Ben-Zvi Law Firm                             DCS Real Estate Investments, LLC                (p)FEDERAL TRADE COMMISSION
23 Bar-Cochva                                636 U.S. Hwhy One                               ASSOCIATE DIRECTOR
Bnei-Brak, Israel                            Suite 100                                       DIVISION OF ENFORCEMENT
                                             North Palm Beach, FL 33408-4611                 600 PENNSYLVANIA AVE NW MAIL DROP NJ-2122
                                                                                             WASHINGTON DC 20580-0001

Mercedes-Benz Financial Services USA LLC     (c)NATURAL VITAMINS LABORATORY CORPORATION      Yip Associates
c/o Ed Gezel                                 12845 NW 45TH AVE                               One Biscayne Tower
Bk Servicing, LLC                            OPA LOCKA FL 33054-5119                         2 S. Biscayne Boulevard
PO Box 131265                                                                                Suite 2690
Roseville, MN 55113-0011                                                                     Miami, FL 33131-1815

Zuckerman & Co.                              Anna Juravin                                    Anna Juravin
Ea Yarkon St 113                             15118 Pendio Drive                              Ralph Strzalkowski & Amber Robinson
Tel Aviv Israel                              Montverde, FL 34756-3606                        695 Central Ave Ste. 264
                                                                                             St. Petersburg, FL 33701-3669


Bella Collina Property Owner’s Associat      Bella Collina Property Owners Assoc Inc.        Carl H. Settlemyer, III, Esq.
c/o William C. Matthews, Esq.                c/o Aegis Community Mgmt Solutions, Inc.        Federal Trade Commission
Shutts & Bowen LLP                           8390 Championsgate Blvd., Suite 304             600 Pennsylvania Avenue NW
300 S. Orange Avenue, Suite 1600             Championsgate, FL 33896-8313                    Mail Drop CC-10528
Orlando, FL 32801-3382                                                                       Washington, DC 20580-0001

Citibank, N.A.                               Consumer Opinion Corp.                          DCS Real Estate Investments, LLC
701 East 60th Street North                   c/o Randazza Legal Group                        c/o David M. Landis, Esq.
Sioux Falls, SD 57104-0493                   2764 Lake Sahara Drive, Suite 109               PO Box 2854
                                             Las Vegas, NV 89117-3400                        Orlando, FL 32802-2854


Dr. Free                                     FLORIDA RIGHTS LAW FIRM OBO ANNA JURAVIN        Florida Department of Revenue
11 Walnut Street, #12350                     695 CENTRAL AVE STE 264                         Bankruptcy Unit
Green Cove Springs, FL 32043                 ST PETE FL 33701                                Post Office Box 6668
                                             AROBINSON@AROBINSONLAWFIRM.COM                  Tallahassee FL 32314-6668
                                             RS@LAWYERONWHEELS.ORG 33701-3669

Internal Revenue Service                     Internal Revenue Service                        Julia Kalatusha
Centralized Insolvency Operation             PO Box 7346                                     32 Borochov
Post Office Box 7346                         Philadelphia, PA 19101-7346                     Tel Aviv, Israel
Philadelphia, PA 19101-7346


Juvarin, Inc.                                Karan Arora                                     Karan Arora
P. O. Box 560510                             12815 NW 45th Avenue                            c/o Michael A. Nardella, Esq.
Montverde, FL 34756-0510                     Opa Locka, FL 33054-5100                        Nardella & Nardella, PLLC
                                                                                             135 W. Central Blvd., Suite 300
                                                                                             Orlando, FL 32801-2435

Lake County Tax Collector                    Mercedes-Benz Financial                         Mercedes-Benz Financial Services USA LLC
Attn: Bob McKee                              P. O. Box 961                                   c/o BK Servicing, LLC
Post Office Box 327                          Roanoke, TX 76262-0961                          PO Box 131265
Tavares FL 32778-0327                                                                        Roseville, MN 55113-0011
                                Case 6:18-bk-06821-KSJ               Doc 383         Filed 07/28/20       Page 4 of 5
Mercedez-Benz Financial                                Must Cure Obesity Co.                                Noam Ben Zvi
PO Box 961                                             15118 Pendio Drive                                   10/93 Rishon Lezion Street
Roanoke, TX 76262-0961                                 Montverde, FL 34756-3606                             Petachtiachba, Israel



Opinion Corp.                                          PSR Developers, LLLP                                 Paul B. Spelman, Esq.
c/o Randazza Legal Group                               3900 Centennial Drive                                Federal Trade Commission
2764 Lake Sahara Drive, Suite 109                      Suite C                                              600 Pennsylvania Avenue NW
Las Vegas, NV 89117-3400                               Midland, MI 48642-5996                               Mail Drop CC-10528
                                                                                                            Washington, DC 20580-0001

Secretary of the Treasury                              Shay Zuckerman                                       U.S. Securities and Exchange Commission
15th & Pennsylvania Ave., NW                           8 Babli Street                                       Office of Reorganization
Washington, DC 20220-0001                              Tel Aviv, Israel                                     950 East Paces Ferry Road, N.E.
                                                                                                            Suite 900
                                                                                                            Atlanta, GA 30326-1382

United States Attorney                                 United States Trustee - ORL7/13                      Zachary Lake
300 North Hogan St Suite 700                           Office of the United States Trustee                  c/o Hammer Law Offices, APLC
Jacksonville, FL 32202-4204                            George C Young Federal Building                      26565 West Agoura Road, Suite 200-197
                                                       400 West Washington Street, Suite 1100               Calabasas, CA 91302-1984
                                                       Orlando, FL 32801-2210

Zuckerman & Co.                                        Aldo G Bartolone Jr                                  Amber C Robinson
c/o Shay Zuckerman                                     Bartolone Law, PLLC                                  Robinson Law Office, PLLC
HaYarkon St. 113                                       1030 North Orange Avenue, Suite 300                  695 Central Avenue, Ste 1501
Tel Aviv, Israel                                       Orlando, FL 32801-1004                               St. Petersburg, FL 33701-3669


(p)DENNIS D KENNEDY                                    Don Karl Juravin                                     Hal Levenberg
PO BOX 541848                                          15118 Pendio Drive                                   Yip Associates
MERRITT ISLAND FL 32954-1848                           Montverde, FL 34756-3606                             One Biscayne Tower
                                                                                                            2 S. Biscayne Boulevard, Suite 2690
                                                                                                            Miami, FL 33131-1815

Hal E. Hershkowitz                                     James D Ryan, Esq.                                   Naom Ben Zvi
Hershkowitz & Kunitzer, P.A.                           Ryan Law Group, PLLC                                 23 Bar-Cochva
5039 Central Avenue                                    636 US Highway One                                   Bnei-Brak Israel
St. Petersburg, FL 33710-8240                          Suite 110
                                                       North Palm Beach, FL     33408-4611

Pamela J Henley                                        Robert H Ewald                                       Shay Zuckerman
343 N. Fern Creek Avenue                               Ewald Enterprises, Inc.                              8 Bavli Street
Orlando, FL 32803-5439                                 12472 Lake Underhill Road                            Tel Aviv, Israel
                                                       Suite 312
                                                       Orlando, FL 32828-7144

Zachary Lake
26565 West Agoura Road
Suite 200-197
Suite 200-197
Calabasas, CA 91302-1984



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                              Case 6:18-bk-06821-KSJ               Doc 383         Filed 07/28/20       Page 5 of 5
Federal Trade Commission                             (d)Federal Trade Commission                          Dennis D Kennedy
600 Pennsylvania Avenue NW                           600 Pennsylvania Avenue NW                           P. O. Box 541848
CC-9528                                              Mail Crop CC-10528                                   Merritt Island, FL 32954
Washington, DC 20580                                 Washington, DC 20580


(d)Dennis D. Kennedy
Post Office Box 541848
Merritt Island, FL 32954




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Natural Vitamins Laboratory Corporation
12815 NW 45th Avenue
Opa Locka, FL 33054-5100




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Consumer Opinion Corp.                            (u)Opinion Corp.                                     (d)American Express National Bank
                                                                                                          c/o Becket and Lee LLP
                                                                                                          PO Box 3001
                                                                                                          Malvern PA 19355-0701


(d)Bella Collina Property Owner’s Associat           (d)Ben-Zvi Law Firm                                  (d)Florida Dept. of Revenue
c/o William C Matthews, Esq.                         23 Bar-Cochva                                        Bankruptcy Unit
Shutts & Bowen LLP                                   Bnei-Brak, Israel                                    P.O. Box 6668
300 S. Orange Avenue, Suite 1600                                                                          Tallahassee, FL 32314-6668
Orlando, FL 32801-3382

(d)Internal Revenue Service                          (d)Mercedes-Benz Financial                           (d)Anna Juravin
Post Office Box 7346                                 PO Box 961                                           15118 Pendio Drive
Philadelphia PA 19101-7346                           Roanoke, TX 76262-0961                               Montverde, FL 34756-3606



(d)Karan Arora                                       End of Label Matrix
12815 NW 45th Avenue                                 Mailable recipients    54
Opa Locka, FL 33054-5100                             Bypassed recipients    10
                                                     Total                  64
